Citation Nr: 1826345	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  13-36 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II (DM).

2.  Entitlement to service connection for diabetic retinopathy.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Moore, Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from July 1966 to July 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran requested a hearing before the Board on his December 2013 VA Form 9.  However, in a subsequent communication received in January 2018, he withdrew his request for a hearing.  38 C.F.R. § 20.704(e) (2017).


FINDINGS OF FACT

1.  The Veteran was exposed to an herbicide while serving aboard flights into the Republic of Vietnam between July 1966 and July 1967.  

2.  The competent evidence establishes a current diagnosis of DM.

3.  The Veteran's retinopathy is likely the result of his now service-connected DM.


CONCLUSIONS OF LAW

1.  DM is presumed to have been incurred in service.  38 U.S.C. §§ 1110, 1116 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2.  The criteria for service connection are met for diabetic retinopathy.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Veteran's claims are granted herein, any error related to the duties to notify and assist is moot.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran claims that he has DM that is due to his service aboard flights into the Republic of Vietnam.  Specifically, he claims that, while stationed in Taiwan, he was aboard flights that landed in Vietnam and unloaded and loaded the planes on the ground in Vietnam.  He, therefore, believes service connection is warranted for DM on a presumptive basis and for diabetic retinopathy as a complication of DM.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110 (2012).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability.  38 C.F.R. § 3.310(a) (2017).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b) (2017); Allen v. Brown, 8 Vet. App. 374 (1995).

In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); see also Allen, supra.

Veterans who served in the Republic of Vietnam between January 9, 1962 and May 7, 1975 are presumed to have been exposed to an herbicide during that service unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C. § 1116(f) (2012); 38 C.F.R. § 3.307(a)(6)(iii) (2017).  

DM

A review of the Veteran's personnel records reveals that he served as an aircraft loadmaster in Taiwan in 1966 and 1967.  Although responses from the Defense Personnel Records Information Retrieval System (DPRIS) were unable to verify service in-country in Vietnam, the Board's review of the Veteran's personnel records does reflect such verification.  Specifically, a report of the Veteran's duties and performance between July 1966 and July 1967 indicates that he was charged with loading and unloading cargo and personnel from aircraft and supervising others doing the same.  The report also indicates that the Veteran participated in 35 combat missions in the Republic of Vietnam.  As his duties during these missions would require disembarking from the plane to load and unload the plane, this document serves as verification that the Veteran step foot in the Republic of Vietnam during this period.  This is further supported by the Veteran's Air Medal award for "aerial accomplishments while serving in the Republic of Vietnam."  As such, the Board finds that exposure to herbicides may be conceded.

The Board has reviewed the medical evidence and notes that the Veteran has been diagnosed with and treated for DM since at least 1998.  See, e.g., VA treatment record, December 2009.  This is a condition that is considered presumptively service connected for veterans who have been exposed to herbicides.  38 U.S.C. § 1116 (2012); 38 C.F.R. § 3.307(a)(6)(iii) (2017).  

As the Veteran is presumed to have been exposed to herbicides in service and has a current diagnosis of DM, service connection is warranted for this claim.  The claim of entitlement to service connection for DM is granted. 

Diabetic Retinopathy

With regard to a present disability, a December 2009 VA treatment record notes a diagnosis of non insulin-dependent DM (NIDDM) trace retinopathy OD.  The first elements of Shedden/Caluza and Wallin are met.

With regard to an in-service event, the Veteran's service treatment records are negative for any vision or eye-related complaints.  However, the Veteran does not claim that his retinopathy began in service.  Rather, he claims that his retinopathy is secondary to his now service-connected DM.  As service connection for DM has been granted above, the second element of Wallin is met.  

The remaining question is whether there is a medical nexus between the Veteran's service-connected DM and his currently diagnosed retinopathy.  

As noted above, the documented diagnoses of retinopathy are specifically diabetic retinopathy.  Each such diagnosis in the record relates the Veteran's retinopathy to his DM, specifying that he has "diabetic retinopathy."  Although there is no specific opinion stating that the Veteran's retinopathy was caused or aggravated by his now service-connected DM, the Board finds that the specificity of these diagnoses and lack of contradictory diagnoses are sufficient to establish that his retinopathy is related to his DM.  

In light of the foregoing, the Board finds that the evidence is, at a minimum, in equipoise regarding the question of whether the Veteran's current retinopathy is related to his now service-connected DM.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).  The benefit of the doubt will be conferred in the Veteran's favor.  The claim for service connection for diabetic retinopathy is granted.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 




ORDER

Entitlement to service connection for DM is granted.

Entitlement to service connection for diabetic retinopathy is granted.



____________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


